     Case 2:20-cv-02501-WBS-JDP Document 15 Filed 02/23/21 Page 1 of 2


1

2

3

4

5

6

7

8

9

10

11                        UNITED STATES DISTRICT COURT

12                       EASTERN DISTRICT OF CALIFORNIA

13                                 ----oo0oo----

14

15   IVAN ESCOBAR, as an individual           No. 2:20-cv-02501-WBS-JDP
     and on behalf of all others
16   similarly situated,

17                 Plaintiff,                 ORDER
18        v.

19   CAPSTONE LOGISTICS, LLC, a
     Delaware limited liability
20   company; and DOES 1 through 50,
     inclusive
21
                   Defendants.
22

23
                                   ----oo0oo----
24
                Plaintiff Ivan Escobar (“plaintiff”) brought this
25
     action against Capstone Logistics, LLC, asserting violations of
26
     California Labor Code § 226(a) and California Labor Code § 2698,
27
     and purporting to sue on behalf of himself and “[a]ll current and
28
                                          1
     Case 2:20-cv-02501-WBS-JDP Document 15 Filed 02/23/21 Page 2 of 2


1    former employees of Capstone Logistics in the state of California

2    who were paid “Premium” wages at any time between May 13, 2019,

3    through the present.”     (See Compl.) (Docket No. 1, at Ex. 1.)

4                Defendant Capstone Logistics removed the case to this

5    court asserting original jurisdiction under 28 U.S.C. §

6    1332(d)(2), the Class Action Fairness Act of 2005, as well as

7    supplemental jurisdiction under 28 U.S.C. § 1367.          (See Docket

8    No. 1.)   Plaintiff subsequently moved to remand the case.           (See

9    Mot. to Remand.) (Docket No. 7.)         Defendants’ opposition to

10   plaintiff’s motion focused solely on why plaintiff’s case should

11   remain in federal court based on the Class Action Fairness Act.

12   (See Docket No. 11.)     After reviewing his arbitration agreement,

13   plaintiff filed his First Amended Complaint (“FAC”) which removed

14   his class action claims and now only asserts claims under the

15   Private Attorneys General Act, California Labor Code § 2968, et

16   seq. (See generally FAC.) (Docket No. 12.)

17              Because defendants’ opposition to plaintiff’s motion to

18   remand focused solely on class claims that are no longer present

19   in plaintiff’s First Amended Complaint, defendants are hereby

20   ORDERED to file a supplemental response to plaintiff’s Motion to
21   Remand addressing whether this court has diversity jurisdiction

22   over plaintiff’s claims.      Defendants shall file this supplemental

23   response by February 26, 2021.       Plaintiff may file a supplemental

24   reply in support of his motion by March 2, 2021.

25              IT IS SO ORDERED.

26   Dated:    February 23, 2021
27

28
                                          2
